Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Landau on 31 March 2021.
The application has been amended as follows: 
Claims 8-10, 21 and 22 have been amended to read:
8.  The method of claim 1, further comprising detecting a methylation level of a second cytosine within a second DNA region from the individual wherein the second DNA region is at least 90% identical to a second sequence selected from one of SEQ ID NOS: 1-15 and 17-32. 
9.  The method of claim 1, further comprising detecting a methylation level of each of a second and third cytosine in each of a second and third DNA region, wherein the second and third DNA regions are at least 90% identical to a second and third sequence each independently selected from one of SEQ ID NOS: 1-15 and 17-32.
10.  The method of claim 1, further comprising detecting a methylation level of each of a second through tenth cytosine in each of a second through tenth DNA region, wherein the second through tenth DNA regions are at least 90% identical to a second 
21.  The method of claim 1, further comprising detecting a methylation level of a second cytosine within a second DNA region from the individual wherein the second DNA region is at least 90% identical to a second sequence selected from one of SEQ ID NOS: 1-15 and 17-32, and wherein the methylation level of the second cytosine is predictive of prostate cancer.
22.  The method of claim 21, further comprising detecting a methylation level of a third cytosine within a third DNA region in the individual wherein the DNA region is at least 90% identical to a second sequence selected from one of SEQ ID NOS: 1-15 and 17-32, wherein the third sequence is not the same as the second sequence; and wherein the methylation level of the third cytosine is predictive of prostate cancer.
EXAMINER’S COMMENT
In the reply of 06 October 2020, Applicant elected the species of SEQ ID NO: 16 without traverse. In view of the allowability of claims 1, 2, 5-7, 11 and 13-20, the previously withdrawn subject matter of methods which further detect the methylation level of at least one cytosine in one or more of SEQ ID NO: 1-15 and 17-32 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 8-10 and 21-24 previously withdrawn from consideration have been rejoined, the restriction requirement as it pertained to SEQ ID NO: 16 alone and SEQ ID NO: 16 in combination with one or more of SEQ ID NO: 1-15 and 17-32 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a 
The following is an examiner’s statement of reasons for allowance: 
The previous rejection of the claims 1, 2, 5-7, 13-15 and 19-20 under 35 U.S.C. 101 has been obviated by the amendment to the claims. Claims 1, 2, 5-11, 13-15 and 19-24 are directed to methods for treating or preventing a recurrence of prostate cancer in an individual and require treating an individual after a reduction in the methylation of a first cytosine within a DNA region that is at least 90% identical to SEQ ID NO: 16 has been detected or measured in a sample or in DNA from the individual, wherein a reduction in the methylation level is predictive of the recurrence of prostate cancer, and treating the individual for recurrence of prostate cancer after the detecting step (claim 1) or after the diagnosing based on the measurement step (claim 19).  The treating step is considered to integrate the recited judicial exceptions by providing a practical application of the judicial exception. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf, now incorporated into MPEP Ninth Edition, at Sections 2106 to 2107. As discussed in the Office action of 19 November 2020, the specification states that “The terms "treat", "treating" and "treatment" as used herein refers to administering a compound either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634